Order filed February 14, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00730-CV
                                ____________

                              HUA XU, Appellant

                                       V.

DAVID K. LAM, AKA KA PUN LAM, KA P. LAM, DAVID LAM, KAPUN
 LAM, INDIVIDUALLY AND JIA TIAN AKA ANGELA TIAN, Appellees


                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-79571


                                    ORDER

      The reporter’s record in this case was due September 17, 2013. See Tex. R.
App. P. 35.1. On September 30, 2013, this court ordered the court reporter to file
the record within 30 days. The record was not filed. On October 31, 2013 the
court granted Amanda King’s motion for extension of time to file the record until
November 17, 2013. The record was not filed. On December 13, 2013, this court
again ordered the court reporter to file the record within 30 days. On January 17,
2014 this court granted Amanda King’s second motion for extension of time to
file the record until February 7, 2014, noting that no further extensions would
be granted absent exceptional circumstances. The record has not been filed with
the court. Because the reporter’s record has not been filed timely as ordered, we
issue the following order.

      We order Amanda King, the official court reporter, to file the record in this
appeal on or before March 3, 2014. If the record is not filed as ordered, the court
will consider ordering a hearing to determine the reason for the failure to file the
record.

                                  PER CURIAM




                                         2